      Case 1:19-mc-00108-JGK-GWG Document 28 Filed 10/04/19 Page 1 of 2



                                                                                                                      525 W. Monroe Street
                                                                                                                      Chicago, IL 60661-3693
                                                                                                                      312.902.5200 tel
                                                                                                                      www.katten.com


                                                                                                                      PATRICK M. SMITH
                                                                                                                      patrick.smith@katten.com
                                                                                                                      312.902.5393 direct
                                                                                                                      312.902.1061 fax


October 4, 2019

VIA ECF & FACSIMILE

Honorable Gabriel W. Gorenstein
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:     Wolfson et al. v. UBS Securities LLC,
        Case No: 1:19-mc-00108-JGK (S.D.N.Y.)

Dear Judge Gorenstein:

In response to the Court’s September 26, 2019 request, Defendant UBS Securities LLC (“UBS”)
and Plaintiffs Robert Wolfson, Frank Pinto, and Scott Posson (“Plaintiffs”) (together, the
“Parties”), jointly submit this letter to provide the Court with the status of the above-captioned
matter. Since the May 29, 2019 hearing on Plaintiffs’ motion to compel production, the Parties
have negotiated in good faith to reach an agreement on the scope of the production of the
requested Financial Information Exchange protocol messages (“FIX messages”) associated with
approximately 33 million Charles Schwab order and execution records over 14 trade dates
between 2011 and 2014. Subject to the completion of Plaintiffs’ review of the produced FIX
messages, the Parties believe that they will be able to resolve their dispute and voluntarily
dismiss the above-captioned matter. The Parties respectfully request an additional 90 days for
UBS to complete its ongoing production and for Plaintiffs to complete their review to confirm
the completeness of the requested FIX messages.

To date, UBS has produced responsive FIX messages from 11 of the 14 requested trade dates
and will continue to make rolling productions as quickly as possible. Although the age of the
requested FIX messages caused initial delays in locating relevant data and restoring the
appropriate backup tapes from a now decommissioned system, UBS has since rebuilt the
necessary restore environment and catalogue and believes it will be able to complete the
production within the requested additional time.




                  AUSTIN     CENTURY CITY      CHARLOTTE           CHICAGO         DALLAS         HOUSTON      LOS ANGELES
                  NEW YORK      ORANGE COUNTY          SAN FRANCISCO BAY AREA                SHANGHAI       WASHINGTON, DC
                                            LONDON: KATTEN MUCHIN ROSENMAN UK LLP
                                      A limited liability partnership including professional corporations
     Case 1:19-mc-00108-JGK-GWG Document 28 Filed 10/04/19 Page 2 of 2




Page 2



Sincerely,

/s/ Patrick M. Smith
Patrick M. Smith (Pro Hac Vice)

Counsel for Defendant UBS Securities LLC


Cc: All Counsel of Record via ECF
